Citation Nr: 1411971	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for heart disability, including hypertension.

5.  Entitlement to service connection for arthritis of the spine, shoulders, pelvis, knees, and hands.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) had active service from November 1967 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Newark, New Jersey.

In December 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The Board remanded these issues for additional development in a May 2012 decision.  They return now for appellate consideration.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the Veterans Benefits Management System to insure a total review of the evidence.  

The Board also remanded the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Those claims were granted in a November 2012 rating decision.  The Veteran did not disagree with either the initial ratings or effective dates assigned.  Those claims, therefore, are not in appellate status and are not before the Board.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In July 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the Veteran's claimed arthritis disorder.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  An August 2013 opinion was received by the Board.  On October 7, 2013, the Board wrote to the Veteran, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  The Veteran did not respond.


FINDINGS OF FACT

1.  The Veteran did not have a current psychiatric disability other than his service-connected posttraumatic stress disorder (PTSD) at the time he filed his claim or thereafter.

2.  The Veteran has current diagnoses of a left bundle branch block and hypertension.

3.  Neither a heart disability, diagnosed as a left bundle branch block, nor hypertension was chronic during service.

4.  Neither a heart disability, diagnosed as a left bundle branch block, nor hypertension has been continuously present since service.

5.  Neither a heart disability, diagnosed as a left bundle branch block, nor hypertension was manifest to a compensable degree within one year of the Veteran's separation from service.  

6.  Neither a heart disability, diagnosed as a left bundle branch block, nor hypertension is related to any incident of service, to include environmental hazards such as herbicide exposure.  

7.  The Veteran has been diagnosed with osteoarthritis of the spine, shoulders, pelvis, knees, and hands.  

8.  Arthritis of the spine, shoulders, pelvis, knees, and hands was not chronic during service.

9.  Arthritis of the knees the spine, shoulders, pelvis, knees, and hands not been continuously present since service.

10.  Arthritis of the spine, shoulders, pelvis, knees, and hands was not manifest to a compensable degree within one year of the Veteran's separation from service.  

11.  Arthritis of the spine, shoulders, pelvis, knees, and hands is not related to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability other than PTSD manifested by insomnia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a psychiatric disability other than PTSD manifested by anxiety are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a psychiatric disability other than PTSD manifested by depression are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a heart disability, to include hypertension, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


5.  The criteria for service connection for arthritis of the spine, shoulders, pelvis, knees, and hands are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A January 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in February 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded May 2012, June 2012 and February 2013 VA examinations to obtain opinions as to whether the Veteran had an acquired psychiatric disorder other than PTSD, a heart disorder or hypertension, or arthritis as a result of service.  The May 2012 VA examination and opinion determined that the Veteran did not have a psychiatric disorder other than PTSD.  The February 2013 VA examination and opinion determined that the Veteran's heart and hypertension were not likely related to service.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations and opinions are adequate as to the psychiatric disorder and heart and hypertension claims.  See Nieves-Rodriguez, 22 Vet. App. at 300.  The Veteran was evaluated at a June 2012 VA examination for his arthritis claim.  The July 2012 medical opinion was not adequate as to the arthritis claim.  The Board obtained an August 2013 VHA opinion on the arthritis claim.  This opinion is adequate for ratings purposes based on a thorough review of the file, use of an accurate factual background and providing rationales for the conclusions reached.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these issues in May 2012.  The Board instructed that the Veteran's VA treatment records be associated with the claims file and that the Veteran be provided with VA examinations and medical opinions.  The Veteran's VA treatment records were obtained.  He was seen for May 2012, June 2012 and February 2013 VA examinations.  The May 2012 and February 2013 examinations and medical opinions are adequate, as discussed above.  The June 2012 VA examination is adequate, but the July 2012 medical opinion was not as to the arthritis claim.  The Board has remedied that deficiency by the August 2013 VHA opinion.  The Board finds substantial compliance with May 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.


Service Connection Legal Criteria

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Insomnia, anxiety and depression are not classified as forms of psychosis.  38 C.F.R. § 3.384 (2013).  Accordingly, these disorders are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Various forms of cardiovascular renal (heart) disease, hypertension, and arthritis are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as heart disease, hypertension or arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Psychiatric disabilities, heart diseases other than ischemic, and arthritis are not on the presumptive list to the list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309, supra.  As will be discussed further below, the Veteran's heart disability is not ischemic in nature.  Based on the law, the Veteran cannot benefit from the presumption, regardless of whether he was exposed to herbicides inservice.  Id.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  Accordingly, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service Connection for Insomnia, an Anxiety Disorder, and Depression

The Veteran filed a December 2008 claim for insomnia, anxiety, and depression.  As a result of this claim, he was granted service connection for PTSD with an initial 70 percent rating, later increased to 100 percent.  The Veteran pursued, however, appeals as to insomnia, anxiety, and depression.  

The Veteran's private treatment records show numerous complaints of insomnia, anxiety, and depression between 2002 and 2005.  The Veteran was not diagnosed with PTSD at any time but also did not discuss Vietnam or his military service with his treatment providers.  

The Veteran underwent an initial VA psychiatric examination for PTSD in September 2009.  Despite the Veteran's reports of anxiety, depression, and insomnia, he was not given separate diagnoses related to those complaints.  The Veteran was diagnosed only with PTSD related to in-service stressors.  

The Veteran was sent for another VA examination to resolve whether insomnia, anxiety and depression were separate from the PTSD.  A May 2012 opinion states that the diagnosis of PTSD includes insomnia and anxiety as diagnostic criteria.  The examiner also stated that there was no evidence that the Veteran suffers from another mental disorder that would account for the insomnia and or the anxiety.  The examiner indicated that the clinical presentation of PTSD often includes depressive symptoms-irritable mood, diminished interest, social isolation.  The examiner concluded that there was no evidence that this Veteran's complaints of such symptoms are attributable to another mental disorder.  The Veteran presented symptoms consistent with chronic and severe PTSD as originally diagnosed on in the September 2009 VA examination.  The examiner noted that the Veteran continued to be treated for this disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran is competent to report that he experiences insomnia, anxiety, and depression, proper clinical diagnosis indicates that these are components of his PTSD.  The Board places greater weight on the medical evaluations as the Veteran is not competent to distinguish between psychiatric disabilities, only to report that he has symptoms.  The Board finds that the preponderance of the evidence demonstrates that the Veteran does not have a psychiatric disability other than PTSD for which service connection has already been granted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for insomnia, anxiety, and depression.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disability

The Veteran contends that his heart disability, to include hypertension, is a result of exposure to environmental hazards, including herbicides, during service.  He testified that he felt he "was overdosed with environmental contamination" when serving in Vietnam.  He mentioned Agent Orange exposure and stated that he and others jumped in mud holes in drainage areas where he thought he had also been exposed.  He mentioned some drug usage as well.  When asked if a doctor had even discussed this with him, he reported that doctors did not want to discuss it.

The Veteran was seen for a February 2013 VA examination.  He described a long history of hypertension.  He was on medication to control the hypertension.  He also had an abnormal electrocardiogram (EKG).  The examiner diagnosed the Veteran with a left bundle branch block, manifested by the abnormal EKG, and hypertension.  

Both hypertension and left bundle branch block are part of the cardiovascular-renal disease category of "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b).  As the Veteran served more than 90 days, service connection may also be granted if the cardiovascular-renal disease manifested to a compensable degree within one year of service.  See 38 C.F.R. § 3.307.  

The Veteran has not stated that his hypertension or heart disorder were present during service or immediately after separation.  His testimony suggests only environmental hazards, which are not evidence of a "chronic disease," but rather an in-service event to which a present disability may be related.  This is discussed further below.  There is no lay evidence to show hypertension or a left bundle branch block in service, continuously since service, or was manifest within one year of separation from service in 1970.  

The Veteran's service treatment records do not mention hypertension or a left bundle branch block.  A September 1967 preinduction physical examination report states that he had blood pressure of 114/70.  He denied high or low blood pressure in an associated report of medical history.  His heart and vascular systems were normal on examination.  During a June 1970 separation from service physical examination, the Veteran's blood pressure was found to be 130/80.  The Veteran wrote on the report that his health had not changed and that his present state of health was good.  His heart and vascular systems were normal on examination.  His service treatment records do not otherwise mention a heart disorder or hypertension.  

Private treatment records dating back to 1995 are of record.  An October 2004 entry notes a new diagnosis of hypertension.  The remaining records do not indicate that hypertension was present during service, continuously since service, or manifest within one year of separation from service.  

In light of the foregoing, the Board finds that a heart disability, diagnosed as a left bundle branch block, and hypertension were not chronic during service, continuously present since service, or manifest to a compensable degree within one year of service separation in 1970.  Service connection is not warranted under the "chronic disease" regulations.  See Walker, 708 F.3d at 1337.

The Board has also considered the Veteran's contentions regarding herbicide exposure.  During the pendency of this appeal, ischemic heart disease was added to the list of diseases presumptively associated with herbicide exposure.  75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  Effective August 31, 2010, where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, service connected shall be warranted, even though there is no record of such disease during service, for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The noted revision specifically provides that the term ischemic heart disease does not include hypertension, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  As such, service connection for hypertension is not warranted under 38 C.F.R. § 3.309(e).  

His December 2008 claim lists a "cardiac irregularity" beginning in February 2008 treated by a Dr. W.  A February 2008 letter from Dr. W. to another physician states that the Veteran had atypical chest discomfort, a risk profile very conducive to the development of vascular disease and a left bundle branch block.  The differential diagnosis included severe hypertension, extensive coronary disease, primary cardiomyopathy, and sclera-degenerative disease of the conductive system.  The letter also states that the Veteran did have severe hypertension and that the EKG was not interpretable for ischemia.  He had a depressed ejection fracture of 37%.  There was no evidence of ischemia or scarring in perfusion images.  

The Board notes that a differential diagnosis is not a confirmed diagnosis; instead it is an analytical tool used in medicine.  Differential analysis requires listing all possible causes then eliminating all but one.  McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995).  The mere mention of extensive coronary disease, primary cardiomyopathy, and sclera-degenerative disease of the conductive system in the differential diagnosis does not mean that these diseases are present.  

A March 2008 echocardiogram report is of record.  The left ventricle was grossly normal in size, wall thickness, and systolic function.  Septal motion was consistent with a conduction abnormality.  The left atrium was mildly dilated.  The right ventricle was normal in size and function.  The right atrium was normal in size.  He had mild mitral regurgitation.  He also had borderline aortic root dilation.  A follow-up note also dated in March 2008 indicates that the echocardiogram also showed mild pulmonary hypertension.  

The Veteran was provided a February 2013 VA examination and medical opinion.  The examiner noted that the Veteran had a history of hypertension and a left bundle branch block found during a routine EKG.  The examiner noted that the Veteran had just undergone another echocardiogram in February 2013 and an exercise stress test in February 2010.  No abnormality was found during either test.  On full review of the claims file, the examiner concluded that the Veteran did not have ischemic heart disease.  

The Board finds that the Veteran does not have ischemic heart disease.  The differential diagnosis is not an affirmative statement that he has ischemic heart disease.  The Veteran has not reported that he was told he had a diagnosis of myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, or stable, unstable, or Prinzmetal's angina.  He has not had cardiac surgery.  The February 2013 VA examination report states that the Veteran does not have ischemic heart disease even though he had a diagnosis of a left bundle branch block.  As a result, the Veteran cannot benefit from the ischemic heart disease presumption.  See 38 C.F.R. § 3.309(e).

Where the presumptions are not satisfied, service connection on a direct basis remains available.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The current heart disabilities are well established in the record and the Veteran is presumed to have been exposed to herbicides while serving in Vietnam.  The remaining question is whether herbicide exposure caused the hypertension or left bundle branch block.  See Shedden.  

The Veteran's statements that environmental hazards such as herbicide exposure caused his heart disability, to include hypertension, are not competent evidence.  First, the only identifiable hazard is his presumed herbicide exposure although the Veteran has made allegations of more general environmental hazards.  His testimony of "environmental contamination" is too vague to identify any other specific exposure.  Second, he is not a medical professional; he is a lay witness.  See Rucker, 10 Vet. App. at 74.  The effect of herbicide exposure involves complex medical questions which are the subject of continuous research.  The Board finds that the etiology of hypertension and left bundle branch blocks does not fall into the realm of common knowledge.  See Kahana, 24 Vet. App. at 435.  The Veteran has offered no statement as to how he could know hypertension and a left bundle branch block could be related to herbicide exposure through lay symptoms observable through the five senses.  He has also not offered a statement that he has been told by a medical professional that his hypertension or left bundle branch block are related to herbicide exposure, or any other incident of service.  The Board finds that the Veteran's statements as to nexus are not competent evidence.  See Jandreau, 492 F.3d at 1377.  

The Veteran solicited a November 2011 opinion from A.B., a private doctor.  The doctor discussed the Veteran's shortness of breath with minimal exertion, indicating that the Veteran had not completed a stress test at optimum heart rate or any pulmonary function testing.  The doctor stated that "it would be inappropriate to not consider [the Veteran's] various exposures while in Viet Nam..." with regard to these complaints.  The Board cannot construe a valid nexus opinion from this statement because A.B. seems to indicate a possibility of nexus without addressing probability.  The opinion does indicate the likelihood that the claimed heart disease is related to service and to the extent the statement is offered as a medical nexus opinion, it is not probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The February 2013 VA examination report contains a medical opinion regarding whether the Veteran's hypertension or left bundle branch block are related to herbicide exposure.  The examiner noted a family history of hypertension.  The examiner indicated that the left bundle branch block was likely the result of the hypertension.  The examiner also indicated that hypertension was not currently associated with herbicide exposure.  The examiner concluded that the hypertension was not at least as likely as not related to service.  

The weight of the lay and medical evidence is against a finding that the Veteran's hypertension or left bundle branch block is related to herbicide exposure.  The VA examiner's opinion is the only medical competent and probative opinion of record.  The Veteran's statements are not competent evidence.  There is no other lay evidence of record.  The Board finds that the Veteran's hypertension and left bundle branch block are not related to herbicide exposure.  Service connection is not warranted on a direct basis.  See Shedden.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability, to include hypertension, under the herbicide exposure presumptions, the chronic disease presumptions and under direct service connection.  There is no other theory of entitlement reasonably raised in the record.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Arthritis

The Veteran contends that he has arthritis of the spine, shoulders, pelvis, knees, and hands as a result of suffering numerous injuries during service.  

The Veteran has reported that he has been diagnosed with arthritis of the spine, shoulders, pelvis, knees, and hands.  X-ray studies conducted at the June 2012 VA examination found arthritis of the spine, shoulders, knees, and hands.  X-rays of the pelvis were not obtained.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he has a current disability of arthritis of the spine, shoulders, pelvis, knees, and hands.

The Board finds that manifestations of arthritis spine, shoulders, pelvis, knees, and hands were not "chronic" during active service.  38 C.F.R. § 3.303(b).  For chronicity to be shown in service, the disease identity must be established and the diagnosis not be subject to legitimate question.  See Walker, 708 F.3d at 1335.  The Veteran served on active duty from November 1967 to June 1970.  His service personnel records show that his military occupational specialty was as an engine and powertrain repairman.  The Veteran's service treatment records do not indicate the presence of arthritis.  He was seen for an injury to the right tibia in April 1970.  X-rays ruled out a fracture.  At his June 1970 separation from service physical examination report, he indicated that his health had not changed and that his present state of health was good.  The Veteran does not contend and the evidence does not otherwise suggest that the Veteran was diagnosed with arthritis of any joint during service.  

The Board finds that symptoms of arthritis have not been continuously present since the Veteran's separation from service or manifest to a compensable degree within one year of service separation.  

The Veteran's December 2008 claim indicates that his arthritis disability began in January 1976.  During a December 2011 hearing before the undersigned, the Veteran claimed that doctors told him his arthritis came from injuries he suffered while serving in Vietnam.  He reported falling off "a deuce and a half" vehicle, a "huge contusion below" his right knee, and heavy lifting and stress during his year in Vietnam.  

The Veteran described his history at a June 2012 VA examination, the report of which is dated in July 2012.  He reported that he was hit in the leg with a torsion bar in 1969, that he fell from tracked vehicles on several occasions, and strained or had pain in both knees, though he denies having popping, clicking or locking.  He reported that he had a right hand contusion from a jack shaft in 1968.  Three years after he was discharged from the service (around 1973 or 1974) the Veteran tells that he developed bilateral knee (right greater than left) pain, bilateral shoulder pain (right greater than left) and back pain.  He reported that he had been diagnosed with arthritis of the shoulders, knees, and back.  He reported gradual worsening of these joints over the years.  The Veteran has also reported that he was told by a chiropractor that he had five locations in his back that were from prior injuries.  

A lay person is generally competent to report the onset of observable symptoms like pain.  The Veteran's statements are that his pain began three or more years after his service separation.  There is no other evidence, medical or lay, to suggest that the symptoms of arthritis have been continuous since service or manifest to a compensable degree within one year of service separation.  The Board concludes that service connection is not warranted under the "chronic disease" provisions of 38 C.F.R. §§ 3.303(b) or 3.307.  

The Board turns to consider direct service connection.  The current arthritis disability has been established, as discussed above.  The Board accepts as true the Veteran's statements that he had in-service incidents of falling off of tracked vehicles, strain and pain in both knees, an injury to the right leg, and a contusion of the right hand.  The remaining question is whether the current disability is at least as likely as not related to the in-service injuries.  See Shedden, 381 F.3d at 1167.

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left hip degenerative joint disease (arthritis).  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's arthritis of the spine, shoulder, pelvis, knees, and hands is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Veteran is competent, however, to report that a medical professional has related his arthritis to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding lay persons may competently report a contemporaneous medical diagnosis).  The Veteran has done so in this case.  The Veteran's account is, however, without rationale, which lessens its probative value.  

In a November 2011 letter, the Veteran's private physician, A.B., M.D., essentially suggested that the Veteran's osteoarthritis was related to his active service, even if he had not required treatment for the various joint injuries during service.  The doctor indicated that arthritis is more likely to affect joint previously damaged at a younger age.  A.B. suggested that incurring injuries may "include anything from sprains and strains to dislocations."  Any such injuries "can result in underlying arthritic changes."  A.B. appears to equate possibility with probability, which is not correct under VA law.  The Board finds that the opinion is speculative and has no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence).  

The July 2012 VA examination report contains an opinion that indicated that the April 1970 right tibia injury was not the kind of injury that would result in arthritis.  The opinion also stated that, because the Veteran's other incidents were not independently corroborated by contemporaneous records, his arthritis of the spine, shoulders, pelvis, knees, and hands was not at least as likely as not related to service.  The Board discounts this opinion because it looked only at the service treatment records without considering the Veteran's competent lay reports.  The opinion was incorrect in finding a nexus less likely between the current arthritic disabilities and the in-service incidents on the basis that the incidents were not reported.  The Board gives this opinion little probative weight. 

The August 2013 VHA opinion describes the sort of injury that typically lead to arthritis.  This opinion was offered by the section chief of Orthopedic Surgery at a VA Medical Center.  The opinion states that, "Injuries of the surface of the tibia and the knee and strain to the knee do not lead to arthritis specifically if no internal ligament damage has been done...."  The examiner also stated that injuries to the surface of the tibia and the knee do not lead to serious ligament injuries.  The examiner observed that falls can lead to ligament injuries but none had been reported in the case.  The Board notes that the Veteran's description of the original injuries and his course of medical care through the present and the medical evidence of record do not mention ligament injuries at any time to any joint.  Similarly, the examiner stated that contusions to the hand do not result in arthritis of the hand.  In sum, the examiner opined that there was no information in the record or statement in the record that made it probable that any of the injuries lead to the claimed arthritis.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran's arthritis of the spine, shoulders, pelvis, knees, and hands is not related to in-service injuries.  The Veteran's statements are competent to report what a doctor has told him, but he has not communicated the rationale for the opinions he reports.  This statement is cumulative of the November 2011 opinion of A.B.  The Board has placed little probative weight on A.B.'s opinion, but has placed great weight on the August 2013 opinion.  The Board finds that the August 2013 opinion against a nexus outweighs the evidence in favor of a nexus.  Service connection is not warranted for arthritis of the spine, shoulders, pelvis, knees, and hands on a direct basis.  See Shedden, at 1167.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the spine, shoulders, pelvis, knees, and hands.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for insomnia is denied.

Service connection for an anxiety disorder is denied.

Service connection for depression is denied.

Service connection for heart disability, including hypertension, is denied.

Service connection for arthritis of the spine, shoulders, pelvis, knees, and hands is denied.




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


